SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1083
CA 12-00886
PRESENT: SCUDDER, P.J., CENTRA, PERADOTTO, LINDLEY, AND WHALEN, JJ.


BENJAMIN K. BAKER, PLAINTIFF-APPELLANT,

                      V                                          ORDER

DANA E. BAKER, DEFENDANT-RESPONDENT.


KENNEY SHELTON LIPTAK NOWAK LLP, BUFFALO (SHARI JO REICH OF COUNSEL),
FOR PLAINTIFF-APPELLANT.

ANGE & ANGE, BUFFALO (GRACE MARIE ANGE OF COUNSEL), FOR
DEFENDANT-RESPONDENT.


     Appeal from a judgment of the Supreme Court, Erie County
(Frederick J. Marshall, J.), entered August 8, 2011 in a divorce
action. The judgment, insofar as appealed from, directed plaintiff to
pay to defendant weekly child support of $252.22.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Supreme Court.




Entered:    November 9, 2012                    Frances E. Cafarell
                                                Clerk of the Court